—Order, Supreme Court, New York County (Jane Solomon, J.), entered September 7, 1999, which, in a declaratory judgment action to determine plaintiff’s status as a holder of unsold shares in a residential cooperative and defendant cooperative’s right to approve the subtenancies at issue, converted a temporary restraining order to a preliminary injunction requiring, inter alia, that defendants approve a proposed sublease for apartment 7F for a period of two years, and order, same court and Justice, entered September 20, 1999, which, inter alia, directed defendant cooperative corporation to accept the Duenes tenancy forthwith, unanimously affirmed, without costs.
Plaintiff sufficiently demonstrated a likelihood of success on the merits, irreparable injury, and a balancing of the equities in her favor to obtain the preliminary injunction here at issue (see, Doe v Axelrod, 73 NY2d 748, 750).
We have considered defendants’ remaining contentions and find them unavailing. Concur — Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.